Appeal from decisions of the Workmen’s Compensation Board, filed December 16, 1970 and April 22, 1971. Claimant, an aircraft mechanic, testified that at about 5:00 a.m. on December 12, 1968, while working, a steel cart struck him on the right side of his left ankle causing him to fall on his leg. After getting up he “limped out into the breezeway ”, rested, got paid and, at 7:00 A.M., punched out. He was driven home and, after soaking his foot, went to bed. He awoke at 8:00 p.m. and was taken to Kings County Hospital where he was treated. Appellant appeals from that part of the board’s decision which found that the fracture of the left ankle was causally related to the work-related accident. Issues of fact involving credibility and conflicting evidence are within the sole province of the board and, if supported by substantial evidence, will not be disturbed (Matter of Reuter v. Lustiber, 33 A D 2d 1068; Matter of Sugnet v. Hanna Furnace Corp., 33 A D 2d 1064). The record here contains substantial evidence to support the determination of the board. Decisions affirmed, with costs to the Workmen’s Compensation Board. Reynolds, J.